department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division xxxxxxxxx xxxxxxxxxxxkxk xxxxxxxxxxkxxk legend taxpayer a decedent b_trust c individual d individual e ira x ira y ira z amount amount mar uniform issue list tep a't xxxxxxxxx xxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxxxxxkxxxkxkxxk xxxxxxxxxxxxxkxxkxxkxxkxxkxxxk xxxxxxxxxxxkxkx xxxxxxxx xxxxxxxx xxxxxxxxxxxxxxxxxxxxkxkxxxxxxkxxx xxxxxxxxxxxxxxxxxxxxxxxxxxkxk xxxxxxxxxxxxxxxxxxxxxkx xxxxxxxxx xxxxxxxxxxxxxxxxxxkxxxkxkxkx xxxxxxxxxxxxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxxxxxxxxaxxxxxxx xxxxxxxxxxxxxxxxxxxkxxxxxxxxk xxxxxxxx xxxxxxxx page date date date date dear xxxxxx xxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxkxxx xxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date from your authorized representatives in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested prior to his death decedent b maintained ira x after decedent b’s death the proceeds of ira x amount were distributed to its beneficiary trust c more than days after the distribution from ira x trust c made a distribution of amount to taxpayer a decedent b’s surviving_spouse taxpayer a on the assumption that she could roll over a distribution from trust c to her own ira asks for a waiver asserting that her failure to deposit the distribution from trust c in her own ira within the 60-day period prescribed by sec_408 of the code was due to financial_institution error taxpayer a asserts financial_institution error is established by a the trust c trustees’ and the trustees’ attorney’s improper actions regarding timing of the distribution of ira x and b the trustees’ attorney’s failure to timely inform the trustees and custodian of trust c of the assumed rollover options for taxpayer a a surviving_spouse taxpayer a represents that except for the transfers described in this ruling she has not used amount for any purpose taxpayer a represents that decedent b established trust c on date and last amended it on date and that the children of decedent b individuals d and e were trustees of trust c taxpayer a represents that trust c was the beneficiary of ira x when decedent b died on date and that on date the proceeds from ira x amount were distributed and deposited in trust c’s checking account under the terms of trust c it was to distribute of the value of ira x to taxpayer a on date taxpayer a and individuals d and e in their individual and trustee capacities entered into a settlement agreement with respect to the interpretation and administration of trust c the settlement page agreement provided in part that trust c would attempt to establish a rollover ira in taxpayer a’s name for taxpayer a’s portion of the ira x proceeds taxpayer a established ira y and later ira z on the assumption that she would be able to roll over amount from trust c on date amount taxpayer a’s portion of the proceeds of ira x was distributed from trust c and deposited directly into ira y and on date the balance of ira y was transferred into ira z on date taxpayer a received a schedule_k-1 from trust c indicating that amount was taxable taxpayer a claims that the trust c trustees and trustees’ attorney had duties under applicable state law to taxpayer a as trust c beneficiary and that they failed to fulfill these duties based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other page amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period _ for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date rev_proc provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by -a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a asserts that the failure to roll amount into ira y within the 60-day rollover period prescribed by sec_408 of the code was due to financial_institution error taxpayer a does not dispute the designation of trust c as the proper beneficiary of ira x however taxpayer a alleges that the trust c trustees and the trustees’ attorney failed to fulfill duties to her under state law when they allowed the distribution of amount from ra x on date and when the trustees’ attorney failed to timely inform the trustees and custodian of assumed rollover options for taxpayer a a surviving_spouse the information you presented and documentation you submitted are insufficient evidence of financial_institution error therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira x thus the contribution of amount to ira y and the subsequent transfer to ira z will not be considered valid rollover_contributions page no opinion is expressed as to the tax treatment of the transactions described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact xxxxxxxxx xxxxx id xxxxxxxx at xxx xxxxxx please address all correspondence to se t ep ra t1 sincerely yours cntr a wathins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxx xxxxxxxxxxx xxxxxxxx xxxxxxxxxxx
